Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,349,936. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent contains all the elements of the instant application and/or the equivalents.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 10-14, 16-20 rejected under 35 U.S.C. 103 as being unpatentable over US 20180041568 to Eberlein in view of US 20180241824 to He in view of US 20200396491 to Yamagishi.







Regarding claim 1, 
Eberlein teaches a method comprising:
establishing a virtual connection across a plurality of different channels connecting a first computing device to a plurality of second computing devices (virtual connection across plurality of devices, fig. 1, fig. 2A, ¶ 17-18, 28), the second computing devices providing access to a communications network (see fig. 1), the virtual connection for communicating data through the second computing devices over the network (fig. 1, fig. 2A, ¶ 17-18, 28); and 

switching the data streams between the different channels responsive to levels of service available and without interrupting the virtual connection (¶ 28, switching responsive to load);

Eberlein fails to teach, but He teaches:

wherein the first and second computing devices are configured to provide software-defined networking in a wide area network (¶ 7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to include the teachings of He. The motivation to do so is that the
teachings of He would have been advantageous in terms of virtualizing network communications
(He, ¶ 5-7).
Eberlein fails to teach but Yamagishi teaches: individual channels including a plurality of different data streams (¶ 316-321, audio, video)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Yamagishi. The motivation to do so is that the teachings of Yamagishi would have been advantageous in terms of providing a plurality of media components (Yamagishi, ¶ 316-319).

Regarding claim 2, 10, 17,
Eberlein teaches:
wherein the first computing device is connected to a client device, and the second computing devices are connected to a server over the network (see fig. 1, ¶ 57-58, 62).

Regarding claim 3,
Eberlein teaches:
wherein the server comprises a virtual delivery server (¶ 58).

Regarding claim 4, 11,
Eberlein teaches:
wherein the server comprises a Software as a Service (SaaS) server (¶ 58, SaaS).

Regarding claim 5, 12, 18,
Eberlein teaches:
wherein the different channels comprise at least some of very small aperture terminal (VSAT) channels, cellular channels, local area network (LAN) channels, wireless LAN channels, and satellite communication channels (¶ 21).

Regarding claim 6, 13, 19,
Eberlein teaches:
wherein the plurality of different data streams comprise at least some of a graphics stream, user input stream, printing stream, multimedia stream, and drive mapping stream (¶ 20-23).

Regarding claim 7, 14,
Eberlein fails to teach: at the first computing device, pinging the second appliances to determine the level of service associated therewith. However, Official Notice is taken that pinging comprises a well-known expedient in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include “at the first computing device, pinging the second appliances to determine the level of service associated therewith” because pining is a ubiquitous and well-known expedient useful to determine level of service. 
Claim 9, 16 addressed by similar rationale as claim 1.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445